Citation Nr: 9919790	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected status post right knee arthroscopy with 
scrape and debridement of plica and chondromalacia, currently 
rated 10 percent disabling.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected status post left knee arthroscopy for 
reactive synovitis and chondromalacia, currently rated 
noncompensably disabling. 

3.  Entitlement to an increased evaluation for the veteran's 
service-connected plantar fasciitis status post right 
posterior tibial tendon rupture repair, currently rated 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1995.

The appeal arises from the April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, in pertinent part granting service 
connection and assigning noncompensable ratings for status 
post right knee arthroscopy with scrape and debridement of 
plica and chondromalacia, status post left knee arthroscopy 
for reactive synovitis and chondromalacia, and plantar 
fasciitis status post right posterior tibial tendon rupture 
repair.

By a June 1997 rating decision, in pertinent part, the RO 
granted an increased rating to 10 percent for the veteran's 
status post right knee arthroscopy with scrape and 
debridement of plica and chondromalacia.   


REMAND

The veteran contends, in effect, that his claimed conditions 
have increased in severity, with continued loss of motion, 
pain, fatigue, and irritability in the affected parts for 
which he claims entitlement to an increased rating, with 
continued limp and weakness of the right vastus medialis 
muscle and continued arthritis.

The veteran underwent a right posterior tibialis repair at 
the Westhaven VA Medical Center (VAMC) on October 15, 1996, 
with post-operative care including use of crutches for three 
to six weeks following the operation. 

At a November 14, 1996, VA orthopedic examination for 
compensation purposes, the veteran reported a history of his 
right knee becoming painful with swelling in 1990, 
necessitating arthroscopic surgery with debridement.  He 
reported that following surgery and physiotherapy, the knee 
was asymptomatic until pain and swelling recurred in 1995, 
whereupon he underwent arthroscopic surgery with debridement 
at F.E. Warren Hospital, in Cheyenne, Wyoming, followed with 
physiotherapy.  The veteran reported thereafter developing 
plantar fasciitis of the right foot necessitating surgery, 
including debridement of the posterior tibial tendon at the 
Westhaven VAMC in October 1996.  Objectively, the veteran 
walked with a slight limp favoring the right leg.  The right 
foot revealed a four-inch, nontender medial scar over the 
ankle and mild pes planus.  Range of motion of the ankle was 
dorsal to 20 degrees, plantar to 34 degrees, with the same 
range of motion demonstrated in the left ankle.  

Upon examination of the right knee, there was some atrophy of 
the vastus medialis (above the right knee) and a very 
positive patella test, but no effusion.  There was normal 
range of motion of the knee, with the same range of motion 
demonstrated in the left knee.  Ligamentous structures were 
normal upon testing.  McMurray sign was negative medially and 
laterally.  The examiner diagnosed chondromalacia of the 
right patella, and plantar fasciitis.  The examiner commented 
that in light of the two operations in the right knee for 
chondromalacia, it was inevitable that the veteran would 
eventually develop arthritic changes in the knee, possibly 
within the next five years.  No additional surgery was 
warranted for the knee at the time of examination.  

The examiner noted that the veteran had stated that though he 
was listed as having a condition of the left knee, this was 
error and the left knee had in fact never caused him any 
problems.  

It is apparent, based on the reasons and bases as listed in 
the April 1996 RO rating decision and the October 1996 
Statement of the Case and June 1997 Supplemental Statement of 
the Case, and based the veteran's statements and medical 
findings at the veteran's November 1996 VA examination for 
compensation purposes, that the veteran was erroneously 
presumed by the RO to have undergone an arthroscopic surgery 
on the left knee in January 1990 and an arthroscopic surgery 
on the right knee in 1995, for reactive synovitis and 
chondromalacia in the left knee and chondromalacia in the 
right knee.  In fact, both the 1990 and 1995 operations were 
performed on the right knee.  No operation was performed on 
the left knee because no disability necessitated such an 
operation.  Had there actually been arthroscopic surgery on 
the left knee, this would have been apparent to the November 
1996 VA examiner.  Instead, the examiner noted full range of 
motion of the left knee, noted no signs of prior surgery to 
the left knee and accepted the veteran's apparently correct 
account that there was never anything wrong with the left 
knee.  Hence the RO erroneously established service 
connection for the left knee, and did not fully appreciate 
the length and severity of the history of the veteran's right 
knee condition.  Accordingly, remand is in order for 
correction of both these errors.  

The November 1996 VA examiner noted that the veteran may 
develop arthritis in his right knee within the next five 
years due to his status post two right knee arthroscopies and 
chondromalacia.  That was two-and-a-half years ago.  Where 
the medical record is insufficient and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttmann v. Brown, 5 Vet.App.  127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991).  Hence an 
additional VA examination is in order to assess any 
progression of the right knee condition, including 
development of any arthritis.

Remand is also in order for the veteran's plantar fasciitis 
status post right posterior tibial tendon rupture repair.  
The veteran underwent surgical repair of the right posterior 
tendon on October 15, 1996, following rupture of that tendon.  
Post-operatively, the veteran was prescribed use of crutches 
for three to six weeks.  The veteran underwent VA examination 
of his right foot for compensation purposes on November 14, 
1996, still during his period of initial recovery from the 
right posterior tendon surgery.  Hence the veteran's right 
foot functioning may not yet have stabilized at the time of 
the November 14, 1996, examination.  The Board notes that the 
RO assigned a pre-stabilization rating effective for the 
period following that surgery until December 1, 1996.  An 
additional examination of the veteran's plantar fasciitis 
status post right posterior tibial tendon rupture repair, to 
assess the level of disability upon stabilization of that 
condition following surgery, is in order.  Compare 38 C.F.R. 
§ 4.28 (1998) and 38 C.F.R. §§ 4.1, 4.2 (1998).   

Upon remand examination, the examiner should assess any 
functional loss due to weakened movement, excess 
fatigability, incoordination, or pain on use, as well as any 
loss due to reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, as well as any 
functional loss due to absence of necessary structures, 
deformity, adhesion, or defective innervation.  Adequate 
objective evidence of pathology supporting such findings 
should be specified, including evidence of visible behavior 
of the veteran.  See 38 C.F.R. §§  4.40, 4.45 (1998); 
Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  

Under the circumstances of this case, in keeping with the 
duty to assist the veteran under 38 U.S.C.A. § 5107, the 
Board has determined that additional assistance is required.  
The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since October 1996 for 
his status post right knee arthroscopy 
with scrape and debridement of plica and 
chondromalacia, and plantar fasciitis 
status post right posterior tibial tendon 
rupture repair, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's present service-
connected 1) status post right knee 
arthroscopy with scrape and debridement 
of plica and chondromalacia, and 2) 
plantar fasciitis status post right 
posterior tibial tendon rupture repair.  
The examiner should also provide an 
opinion as to whether or not an operation 
was ever performed on the left knee.  All 
necessary tests should be performed.  The 
examiner should specify whether the 
veteran currently has arthritis in the 
right knee due to his status post right 
knee arthroscopy with scrape and 
debridement of plica and chondromalacia, 
and if so, should address the level of 
disability due to arthritis, 
differentiating this from any disability 
due to instability in the knee, if any 
instability is shown.  For each 
disability evaluated, consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology and is evidenced by 
his visible behavior.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination. 

3.  The RO should consider severance of 
service connection for status post left 
knee arthroscopy for reactive synovitis 
and chondromalacia.  The RO should 
readjudicate the veteran's claims of 
entitlement to increased ratings for 
status post right knee arthroscopy with 
scrape and debridement of plica and 
chondromalacia, and plantar fasciitis 
status post right posterior tibial tendon 
rupture repair, considering the level of 
disability over the entire period up to 
the present, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998

